HART, J., concurring. I agree that this case should be affirmed, but I write separately because I believe the issue was preserved for appellate review. I believe the majority has wrongly accepted the State’s contention that this case is controlled by Hubbard v. State, 328 Ark. 658, 946 S.W.2d 663 (1997). There, the supreme court declined to reach an argument concerning an evidentiary ruling. In Hubbard, the State objected to a line of questioning as calling for speculation. The objection was sustained — as seeking inadmissible hearsay — by the trial court after the appellant’s trial counsel asserted that it was not speculative because the [^witness had knowledge obtained by something that someone had told him. Hubbard did not dispute the trial court’s characterization of the basis of the •witness’s knowledge as hearsay. Conversely, in the case at bar, Ru’nnel’s argument regarding his desire to withdraw his negotiated plea was argued to the trial court, and I can see no great distinction between the argument made to the trial court and the argument that Ru’nnel now makes on appeal. In fact, Ru’nnel relies in large part on appeal on the same case, Bradford v. State, 351 Ark. 394, 94 S.W.3d 904 (2003), that he cited to the trial court.